Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [62] on page 11/32 of the originally filed Specification, appears to be missing words to begin the first sentence, “one or more slave data frames…”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:

-	Line 1 appears to be missing words in the following recitation, “between a master a plurality of slaves”.

-	Line 9 appears to be missing words in the following recitation, “are calculated based a time length”.

Claims 4 and 11 are objected to because they are missing a period.

Claim 13 is objected to because of the following recitation, “to run a software program product of when executed”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation “the nominal target frequency” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the frequency offset” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 states “generating a first gap and a second gap of variable time length at the beginning respectively the end of said data packet”. It is unclear if the gaps should be both at the beginning AND at the end of said data packet, at the beginning OR at the end of said data packet, or something else entirely.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 9 recites a “software program product”, but does not claim that said software program product is stored on a non-transitory computer readable medium when it is executed in a processing unit of a slave connected to a master. The “software program product” limitations as in Claim 9 are therefore directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. U.S. PGPUB No. 2019/0199558. (cited in IDS dated 6/29/2021)

Per Claim 1, Nguyen discloses:
a method for communicating between a master a plurality of slaves (Paragraph 33, Figure 2; Controller 22 = master, sensors 24/26 = slaves) comprising generating Paragraph 26; Each of the slaves 24/26 transmit data to master 22. Figure 4 details the data transmissions.)
and generating at least one gap of variable time length comprising no information in the slave data frame at the beginning of said slave data frame before the beginning of the first data byte of said data packet or at the end of said data packet after the end of a last data byte of said data packet (Paragraphs 50-53; Either time gaps TM1 42 and TM2 45A before data Tresp1/Tresp2 or time gaps Tgap 44A and Tgap 47A after data Tresp1/Tresp2),
wherein the gaps are calculated based a time length dependency based on parameters locally stored in each of said plurality of slaves, and transmitting the slave data frame to the master sequentially, wherein the time length of the gap of each subsequent slave is tailored to increase (Paragraphs 50-54; Parameters of a sensor/slave, such as internal clock oscillator frequency, are considered when generating the time gaps. Figure 4 shows the time length of each gap TM2 is an increase over TM1.).

Per Claim 2, Nguyen discloses the method of claim 1 wherein generating the slave data frame comprises generating a first gap and a second gap of variable time length at the beginning respectively the end of said data packet (Paragraphs 50-54, Figure 4; TM1 and Tgap).Per Claim 4, Nguyen discloses the method of claim 1 further comprising generating a time base used for calculating the at least one gap, where the timing of the slave data frame is based on a clock with tolerance of the nominal target frequency being under 5 (Paragraphs 51-53).Per Claim 5, Nguyen discloses the method of claim 1 further comprising generating and sending a start of byte information with the first data bit further comprising data direction exchange information (Paragraph 50 and Figure 4 disclose each sensor sending a response to the microcontroller.).Per Claim 6, Nguyen discloses the method of claim 1 wherein the parameters are provided in at least one calibration step (Paragraphs 50-54, Figure 4; Calibration of TM1 and Tgap is performed.).
Per Claim 8, Nguyen discloses the method of claim 1, further comprising obtaining the frequency offset of each slave, subsequently including a predetermined bus delay for slaves with negative frequency offset and not including the bus delay for slaves with positive frequency offset (Paragraphs 50-54; Oscillator frequency is taken into account when determining Tgap and TM time periods.).Per Claim 9, Nguyen discloses a software program product which is adapted to carry out the method of the claim 1 when executed in a processing unit of a slave connected to a master (Paragraph 35).Per Claim 10, please refer to the above rejection of Claim 1 as the limitations are substantially similar and Nguyen is equally applicable as prior art for both embodiments. Per Claim 11, Nguyen discloses the system of claim 10 wherein the master comprises a clock with a tolerance of under 0.05% and the slaves comprise a clock with lower precision than the clock of the master, for providing a high speed and cost-efficient system (Paragraphs 51-53).Per Claim 12, Nguyen discloses the system of the claim 10 wherein the plurality of slaves are sensors and the master is a master control unit (Paragraph 33).Per Claim 13, Nguyen discloses the system of claim 10 wherein the slave is adapted to run a software program product of when executed in a processing unit of a slave connected to a master (Paragraph 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. U.S. PGPUB No. 2019/0199558 in view of Suzuki et al. U.S. PGPUB No. 2015/0308998.

Per Claim 3, Nguyen does not specifically disclose storing a slave ID unique to each slave device.

However, Suzuki similarly discloses a system comprising an vehicle ECU 36 that communicates with a plurality of sensor slave devices 51-54, and further discloses each of the sensors storing unique sensor ID’s to identify themselves to the master ECU (Paragraphs 98 and 99, Figure 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the slave sensors of Nguyen with unique identifiers comprising information of the slave sensors, as taught by Suzuki, because each sensor can comprise its own settings and parameters (Nguyen paragraphs 51-53) which are accounted for in configuration of the data transmission.
Per Claim 7, Nguyen discloses that the data communication between the master and the slaves can be triggered by the master (Paragraph 50), but doesn’t specifically disclose it is performed during initialization routine of the sensor.

However, Suzuki discloses an initial setup process for the plurality of slaves to provide their unique ID to a master ECU (Paragraphs 95-99).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the triggering of communication from the master ECU to the slave sensors of Nguyen to be performed as part of an initialization process, as taught by Suzuki, because the ECU often performs a discovery and initialization process in order to determine the number and type of connected sensors present in the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186